EXHIBIT 99.2 Wendy's/Arby's Group, Inc. and Subsidiaries Pro-forma Statement of Operations(1) Fiscal 2008 by Quarter (unaudited) (In thousands except per share data) First Second Third Fourth Quarter Quarter Quarter Quarter (2) Revenues: Sales $ Franchise revenues Costs and expenses: Cost of sales General and administrative Depreciation and amortization Goodwill impairment - - - Impairment of other long-lived assets Facilities relocation and corporate restructuring Other operating expense (income), net ) ) Wendy's special committee costs - Operating profit (loss) Interest expense ) Gain on early extinguishment of debt - - - Investment income (loss), net ) Other than temporary losses on investments ) Other (expense) income, net ) ) ) (Loss) income from continuing operations before income taxes ) Benefit from (provision for) income taxes ) (Loss) income from continuing operations ) (Loss) income from discontinued operations, net of income taxes - - Net (loss) income $ ) $ $ ) $ ) $ ) EBITDA (a) $ Basic and diluted (loss) income per share: Continuing operations $ ) $ $ ) $ ) $ ) Discontinued operations - Net income (loss) $ ) $ $ ) $ ) $ ) Weighted average number of shares: (a) The calculation of EBITDA and a reconciliation of consolidated EBITDA to net income (loss) follows: EBITDA $ Depreciation and amortization ) Goodwill impairment - - - ) ) Impairment of other long-lived assets ) Operating profit (loss) Interest expense ) Gain (loss) on early extinguishment of debt - - - Investment income (loss), net ) Other than temporary losses on investments ) Other (expense) income, net ) ) ) (Loss) income from continuing operations before income taxes ) Benefit from (provision for) income taxes ) (Loss) income from continuing operations ) (Loss) income from discontinued operations, net of income taxes - - Net (loss) income $ ) $ $ ) $ ) $ ) Reconciliation of EBITDA to Adjusted EBITDA EBITDA $ Plus:Wendy's special committee costs - Plus:Facilities relocation and corporate restructuring Plus:Integration costs included in general and administrative - - - Adjusted EBITDA $ (1) The unaudited pro-forma statement of operations is based upon the historical consolidated financial statements of Wendy’s/Arby’s Group, Inc.(formerly Triarc Companies, Inc.) and Wendy’s International, Inc. and has been prepared to illustrate the effect of the September 29, 2008 merger in which Wendy’s became a wholly owned subsidiary of Wendy’s/Arby’s. The pro-forma results of operations are prepared on an “as if” basis assuming the merger with Wendy’s occurred at the beginning of 2008 and includes the effect of the revised preliminary purchase price allocation as of June 28, 2009. (2) Represents actual (post-merger) results as adjusted to reflect the revised preliminary purchase price allocation as of June 28, 2009.
